Dissenting Opinion by
President Judge Bowman
I dissent. The majority has properly characterized our scope of review in appeals involving adjudications of the Pennsylvania Labor Relations Board (PLRB) as including a determination as to whether or not the conclusions reached by the PLRB are reasonable and not capricious, arbitrary, or illegal. It follows therefrom that an improper application of the relevant law by the PLRB will allow this Court to reverse the result reached by the PLRB.
In order to maintain paramount the “right of the citizens of this Commonwealth to keep inviolate the guarantees for their health, safety and welfare,” §101 of the Public Employe Relations Act, Act of July 28, 1970, P. L. 563, 43 P. S. §1101.101 (Supp. 1974-1975), the General Assembly has imposed certain limitations on the rights to organize given public employes under the Act. The most important of these limitations are those requiring the PLRB to determine the “appropriateness” of the proposed bargaining unit and, in so doing, to give consideration to the finding of an “identifiable community of interest” among the potential members of such unit and to the possibility of the “over-fragmentization” of the units which must bargain with a particular employer. 43 P. S. §1101.604. While the language of §604 appears to give coequal status to these two factors, as well as to other unenumerated considerations, the PLRB, despite *101its alleged “weighing” and/or “balancing” of these factors, has placed much the greater emphasis upon the “identifiable community of interest.” Obviously, a balancing of these considerations is required. There does exist an apparent conflict between them. However, it is equally obvious that the PLRB has failed to achieve a true balancing of the weight to be given each. The PLRB has so narrowly construed “identifiable community of interest” as to require a virtual identity of functions and interests among all of the potential members of the proposed bargaining unit. While it may be desirable to so restrict the membership of such unit, this cannot be done without giving due consideration to the potential for disorder inherent in a system wherein the employer is forced to bargain with a multitude of such units. The existence of many small, homogeneous units presents a tremendous obstacle to the promotion of “orderly and constructive relationships between all public employers and their employes” (43 P. S. §1101.101) and, ultimately, to the protection of the welfare of the citizenry. A true balancing of the two aforementioned factors would be more productive of harmony in the arena of collective bargaining, even at the sacrifice of complete homogeneity within each bargaining unit. In this case, there can be no question but that, by its approval of an eleven-member bargaining unit within a system employing hundreds, the PLRB has acted in complete disregard of the aforesaid principles. The one-sided approach taken by the PLRB is clearly a misapplication of §604, and its conclusions derived therefrom are thus unreasonable under the law.
For the reasons set forth above, I would reverse the order of the Court of Common Pleas of Philadelphia County, which order affirmed the conclusions of the PLRB as to the appropriateness of the proposed bargaining unit.
Judge Crumlish, Jr., joins in this dissent.